Citation Nr: 0610774	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan. 

By an August 2004 decision, the Board concluded that an 
initial evaluation of 70 percent for the appellant's service-
connected PTSD was warranted for the entire period since the 
award of service connection.  Thus, as per the Board's August 
2004 decision, the RO, in a September 2004 rating action, 
increased the disability rating for the appellant's service-
connected PTSD from 50 percent to 70 percent, effective from 
December 30, 1999, the date of the receipt of the appellant's 
original claim for service connection for PTSD.  

The appellant then appealed to the United States Court of 
Appeals of Veterans Claims (Court).  While this case was 
pending before the Court, the Office of General Counsel for 
VA and the appellant, by and through his attorney, filed a 
Joint Motion for Remand (Joint Motion), dated in November 
2005.  In an Order, dated in November 2005, the Court granted 
the Joint Motion and that part of the Board's August 2004 
decision that denied an initial evaluation in excess of 70 
percent for PTSD was vacated.  The case was remanded to the 
Board for compliance with the directives stipulated in the 
motion.





FINDING OF FACT

The appellant's PTSD has caused depression, flashbacks, 
anxiety, hypervigilance, an exaggerated startle response, 
social isolation, passive suicidal ideations, unprovoked 
irritability, and sleep difficulties, including nightmares 
and night sweats; he experiences total occupational and 
social impairment as a result.  


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Having examined the evidence of record in light of all 
provisions of applicable law, the Board will grant a 100 
percent disability rating for the appellant's service- 
connected PTSD.  The appeal will be granted on the basis of 
the benefit-of-the-doubt rule as mandated in 38 U.S.C.A § 
5107(b) (2002).  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993) (observing the applicability of the rule where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," and mandating that the veteran 
shall prevail upon the issue).

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2005).  Because the appellant 
challenged the initial rating assigned for his PTSD disorder, 
the entire body of evidence is for consideration.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2005), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2005).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The appellant's service-connected PTSD is currently assigned 
a 70 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 70 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).         

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.  

In this case, the appellant maintains that he is entitled to 
an evaluation for his PTSD disability that is higher than the 
currently assigned 70 percent rating.  In March 2001, a 
hearing was conducted at the RO before the undersigned Board 
member.  At that time, the appellant testified that due to 
his PTSD, he had trouble sleeping through the night and that 
he would wake up due to nightmares.  (Transcript (T.) at 
pages (pgs.) 2 & 3).  The appellant indicated that he had 
problems with employment because he would get irritated with 
people, and that he had last worked in 1992.  (T. at pgs. 4 & 
5).  According to the appellant, he had contemplated suicide, 
but had never actually "put a gun to [his] head."  (T. at 
page (pg.) 5).  He reported that he had outbursts of anger 
and problems concentrating.  (T. at pgs. 6 & 7).  The 
appellant noted that he also had flashbacks, but that since 
he had started taking his medication, his flashbacks were 
less often.  (T. at pg. 7).  He stated that he had isolated 
himself from people, except for his wife, and that he did not 
like to leave his house.  (T. at pgs. 11 & 12).

The Board has reviewed all of the evidence of record with 
respect to the severity of the appellant's service-connected 
PTSD, to specifically include a private psychosocial 
assessment report, dated in October 1999, VA PTSD examination 
reports, dated in March 2000 and April 2002, and an August 
2002 addendum to the April 2002 VA PTSD examination report.  
In the October 1999 psychosocial assessment report, it was 
noted that at that time, the appellant underwent a 
psychosocial evaluation which was conducted by E.M.T., Ph.D., 
a licensed psychologist.  According to Dr. T., the appellant 
was a 54 year old Vietnam Army veteran who currently lived 
with his second wife.  The appellant had been married to his 
second wife since 1979, and he had been previously married 
from 1969 to 1977.  The appellant had one biological son from 
his first marriage, who was currently age 28.  According to 
Dr. T., the appellant last worked in 1992 for the Department 
of Corrections.  Dr. T. indicated that the appellant left 
school in the eleventh grade, but did complete a General 
Equivalency Diploma (GED).    

In the October 1999 private psychosocial assessment report, 
Dr. T. stated that the appellant had received a Purple Heart 
for injuries sustained after being in the field in Vietnam 
for approximately 90 days.  According to Dr. T., the 
appellant complained of intrusive and involuntary thoughts 
regarding his Vietnam experience.  The appellant experienced 
dreams and/or nightmares two to three times per week wherein 
he woke up sweating, frightened, and with his heart racing.  
He became extremely upset around places, people, and events 
that reminded him of Vietnam, and most of the time, he tried 
to avoid them.  The sound of helicopters could activate 
intrusive and involuntary thoughts, and the appellant had 
experienced flashbacks in the past.  In addition, the 
anniversary date of the appellant's injury was always 
difficult for him.  Dr. T. stated that the appellant had felt 
emotionally numb and void of feeling since he returned from 
Vietnam.  According to Dr. T., the appellant did not have any 
close friends and he did not trust anyone except for his 
current wife.  Dr. T. stated that the appellant had felt 
alienated/separate and different since his return from 
Vietnam, and he had felt as though he did not fit into 
society well.  He had had a sense of doom and negativity 
since returning from the military.  The appellant had lost 
interest in things that he had previously enjoyed, 
particularly woodworking and taking care of his yard.  Even 
though the appellant had only been in Vietnam for three 
months, he had difficulty remembering certain aspects of his 
trauma.  Dr. T. stated that the appellant also experienced 
difficulty falling asleep and staying asleep.  According to 
Dr. T., the appellant might only sleep for three hours at a 
time, and then he would wake up and would feel fatigued 
during the day.  The appellant had irritability and sometimes 
outbursts of anger, not related to issues at hand, and he had 
difficulty concentrating and remembering.  He was extremely 
hyper-vigilant and indicated that he had an alarm system, 
motion sensors, and video cameras set up at his home.  When 
asked whether or not he had anything valuable at his home, 
the appellant indicated "no," but that he felt threatened.  
Dr. T. noted that the appellant had recently purchased a 
shotgun and had a night scope so that he could look out into 
the tree line.  According to Dr. T., the appellant had an 
exaggerated startle response.  

In March 2000, the appellant underwent a VA PTSD examination.  
At that time, the examiner stated that the appellant's claims 
file documented the residual effects of a gunshot wound to 
the appellant's right arm which occurred while he was in 
Vietnam in 1968.  The examiner indicated that according to 
the appellant, at present, he had nightmares related to his 
war injury.  The appellant reported that he currently took 
Ativan prior to falling asleep because if he did not take the 
medication, he had a lot of nightmares.  He indicated that he 
still had nightmares two to three times a week, and that his 
nightmares were about Vietnam.  The appellant stated that 
when he had nightmares, he was afraid of getting out of bed 
and felt terror.  He revealed that he could not get back to 
sleep and would toss and turn until morning.  According to 
the appellant, in the past, he had hit out at his wife during 
a nightmare and grabbed her "a couple of times."  The 
appellant noted that his wife had told him that he was 
yelling in his sleep and was sweating.  

In the March 2000 VA examination report, the examiner noted 
that the appellant was disabled because of a cardiac 
condition.  The examiner indicated that according to the 
appellant, his energy had been better in the past four or 
five months because he had been put on a cardiac medicine for 
his "heart muscle."  The appellant had had two heart 
attacks; one in 1993 and a second one in 1999.  The examiner 
stated that according to the appellant, he did not feel 
hopeless, but felt somewhat helpless because of his heart.  
The appellant reported that he had difficulty remembering 
things, and stated that he was fearful of going outside 
because he was worried that he could not "defend himself."  
He indicated that he cried about once every six weeks and 
that he cried when he found people he knew from Vietnam on 
the Internet.  The appellant noted that he had suicidal 
thoughts immediately after his heart attack and being told 
that he had such serious heart disease, but that he did not 
currently have any suicidal ideations.  When asked to rate 
his depression on a one to 10 scale where one was being so 
depressed he needed to be in the hospital, and 10 was feeling 
his best self, the appellant stated that he was a three or 
four.  In regard to his employment history, the appellant 
stated that he had last worked in 1992 and noted that he had 
"bounced around a lot" in terms of work.  The appellant 
reported that he had had multiple jobs, but that "none of 
them worked out."  He stated that he had worked at a service 
station a couple of times, and had worked as a car salesman.  
According to the appellant, he had worked multiple jobs as a 
security guard, the last one in 1992.  The appellant 
indicated that his longest job was for three years when he 
worked as a security guard.  He noted that he had also worked 
as a police officer for some time, but that that job ended 
because it was funded by "soft money."  The examiner noted 
that there was no past history of substance abuse, and that 
the appellant denied any and all substance abuse, except for 
trying marijuana one time in Vietnam.  The appellant stated 
that he had smoked cigarettes from 1969 to 1990, and that he 
had been a heavy alcohol drinker, but stopped drinking 10 
years ago.  

Upon mental status evaluation, the examiner stated that the 
appellant's mood was mildly depressed, and he indicated that 
according to the appellant, "things" were better now that 
he was on medication which included the antidepressant, 
Prozac.  The examiner reported that the appellant 
demonstrated sleep disorder, anhedonia, decreased energy, 
feelings of helplessness, crying spells, decreased sex drive 
(possibly secondary to medication), and some dysphoria.  The 
appellant denied any suicidal thoughts at present.  He also 
denied specific conspiracies; however, he noted that in his 
work life, there were many times when he felt that things 
seemed to be set up against him.  According to the appellant, 
he had difficulty concentrating on reading.  The appellant 
reported that he had difficulty with his temper and a major 
problem was "anger."  The appellant stated that he had been 
put on his antidepressant because of anger.  According to the 
appellant, he had anger "instantaneously," and he noted 
that his anger would come out "for absolutely no reason."  
He reported that he had "road rage" before such a thing 
existed, and that he would "cuss" at people, "rant and 
rave," and go out of his way to keep people from passing 
him.  He also noted that he would yell at his wife.  
According to the appellant, he used to have road rage daily, 
but that since he had been on medication, it had dropped 
drastically to one time per month.  The appellant further 
reported that in the past, he would yell at his wife three 
times a week, but that since he had been on medication, that 
had been decreased to once every two weeks.   

Following the mental status evaluation, the examiner 
diagnosed the appellant with the following: (Axis I) (1) 
PTSD, (2) dysthymia, (Axis III) (1) shoulder muscle injury, 
(2) status post myocardial infarction times two, (3) 
congestive heart failure, (Axis IV) serious/multiple medical 
problems, and (Axis V) Global Assessment of Functioning (GAF) 
score of 50.  The examiner stated that the appellant 
experienced serious symptoms of depression and PTSD, and was 
impaired socially and occupationally.  The examiner indicated 
that the appellant had a Vietnam experience that would be 
seen as "traumatic" and responded with fear, helplessness, 
and horror.  According to the examiner, that traumatic event 
was persistently re-experienced by the appellant in memories 
and in nightmares.  The appellant isolated himself, had 
diminished interest in significant activities, felt detached, 
and had a restricted range of affect (anger and depression).  
According to the examiner, the appellant had persistent 
symptoms in terms of a sleep disorder, irritability, 
outbursts of anger, difficulty concentrating, and exaggerated 
startle response.  The examiner reported that it was 
difficult to give a GAF score for the appellant as the DSM-IV 
designated "do not include impairment in functioning due to 
physical limitations."  According to the examiner, the 
appellant had serious heart disease which had effected his 
mood and his view of the future.  The examiner indicated that 
although the appellant had only recently been diagnosed with 
PTSD, it appeared that he had had long-term difficulties that 
were undiagnosed including general distrust for people 
(except for his wife), lack of close friends, avoiding 
thinking about or talking about his trauma, feeling as if he 
did not fit into society, and a 30 year history of 
nightmares.  

A VA PTSD examination was conducted in April 2002.  At that 
time, the appellant stated that he was seeing a psychiatrist 
once a month "for medications only."  Regarding his PTSD 
symptoms, the appellant stated that he had nightmares 
approximately three times per week.  The appellant indicated 
that he also had night sweats, secondary to the nightmares, 
and that he felt that he always had to be on alert.  He noted 
that he did not like to sleep in the dark, and that he always 
had to sleep with his clothes on.  According to the 
appellant, at times, he had experienced auditory 
hallucinations as he heard "the VC (Viet Cong) talking."  
When asked to explain that further, the appellant responded 
that he had trees in his backyard, and that while he was 
doing landscaping in his tractor, he heard "the VC 
talking."  Per the appellant's report, the last time that 
happened was in summer 2001.  The appellant stated that he 
was currently taking medication for those symptoms.  
According to the examiner, hyperstartle was also evident 
because the appellant noted that he would freeze when he 
heard a car backfire.  The appellant was also concerned for 
his personal safety and only felt "safest in [his] home."  
He had set up cameras around his house to view the outside, 
and he had also cut down trees on his property so that he 
could see if anyone approached his house.  According to the 
appellant, his anger was also a problem.  

Following the mental status evaluation, the examiner 
diagnosed the appellant with the following: (Axis I) PTSD, 
(Axis III) congestive heart failure with angina, (Axis IV) 
exposure to war trauma, and (Axis V) GAF score of 65.  The 
examiner noted that the appellant's PTSD symptoms included 
nightmares, hyperalert, hyperstartle, road rage, and night 
sweats.  According to the examiner, the appellant also 
experienced auditory hallucinations, which appeared at the 
present to be under control with the use of medication.  

Following the April 2002 VA PTSD examination, the RO 
determined that the examination was inadequate because the 
examiner did not provide an opinion concerning the degree of 
social and industrial impairment resulting from the 
appellant's PTSD, to include whether it was sufficient by 
itself to render him unemployable.  Thus, in August 2002, the 
examiner from the appellant's April 2002 VA PTSD examination, 
provided an addendum to the April 2002 VA PTSD examination 
report.  In the addendum, the examiner stated that secondary 
to the appellant's reported symptoms, he had a severe degree 
of social and industrial impairment resulting from his PTSD.  
However, the examiner stated that he could not overlook the 
appellant's cardiac condition, and as such, it was very 
difficult for him to make a decision on whether the 
appellant's PTSD symptoms alone would render him 
unemployable.  Thus, given that the appellant's GAF score 
encompassed the appellant's psychological, social, and 
occupational functioning within the last year, the examiner 
indicated that in the April 2002 evaluation, he had assigned 
the appellant a GAF score of 65, placing the appellant in the 
mild symptoms range.  However, the examiner noted that as a 
result of the most recent evaluation in July 2002, it was his 
opinion that the appellant's GAF score should be lowered to 
50, placing the appellant in the serious symptoms range.  
According to the examiner, that was a difficult assessment to 
make because the appellant did have a few friends, did not 
have a flat affect, and did not have panic attacks.  The 
examiner noted that the above symptoms would place the 
appellant in the moderate range of symptoms.  According to 
the examiner, the appellant's GAF score of 50 was given 
secondary to the consideration that the appellant had 
expressed fleeting suicidal thoughts (although the appellant 
stated that he had never had a suicide attempt), and there 
had been an increased need in the appellant's medications 
"to hopefully improve his worsening depressive symptoms."  
The examiner also indicated that he had questioned the 
appellant and his wife as to the safety of having a gun in 
the appellant's household when he had fleeting suicidal 
thoughts.  According to the examiner, the appellant and his 
wife were resistant to giving up the weapon and they stated 
that the ammunition and weapon were kept in two separate 
locations in their motor home.

Upon a review of all the evidence of record, the Board 
concludes that, with resolution of doubt in the appellant's 
favor, a 100 percent rating is warranted.  The medical 
evidence shows that the appellant's PTSD symptomatology has 
been severe enough to result in persistent depression and 
significant disturbances of motivation and mood taking the 
form of anger, unprovoked irritability, anxiety, flashbacks, 
hypervigilance, an exaggerated startle response, and sleep 
difficulties, including nightmares and night sweats.  In 
addition, the appellant's PTSD symptoms have resulted in the 
need for psychiatric treatment and medication.  

In the appellant's March 2000 VA examination, the examiner 
assigned a GAF score of 50.  In this regard, the Board notes 
that the DSM-IV provides that a GAF score rates the overall 
psychological functioning on a scale of zero to 100, with 
zero representing the lowest level of functioning.  See 
American Psychiatric Association's (APA's) Quick Reference to 
DSM-IV 44, n.1 (1994).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  Thus, a GAF score is 
highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).        

The Board recognizes that the appellant's GAF score increased 
from a score of 50 at the time of his March 2000 VA PTSD 
examination, to a GAF score of 65 at the time of his April 
2002 VA PTSD examination.  However, the Board observes that 
in the August 2002 addendum to the April 2002 VA PTSD 
examination report, the examiner from the appellant's April 
2002 VA PTSD examination stated that as a result of the 
appellant's most recent evaluation in July 2002, it was his 
opinion that the appellant's GAF score should be lowered to 
50, placing the appellant in the serious symptoms range.  In 
this regard, although the examiner recognized that the 
appellant did have a few friends, did not have a flat affect, 
and did not have panic attacks, nevertheless, the examiner 
noted that the appellant had expressed fleeting suicidal 
thoughts, and there had been an increased need in the 
appellant's medications "to hopefully improve his worsening 
depressive symptoms."  Thus, the appellant's PTSD symptoms 
were severe enough such that the examiner from the 
appellant's April 2002 VA PTSD examination lowered the 
appellant's GAF score back to 50.  As previously stated, GAF 
scores in the range of 41 to 50 are indicative of someone 
with serious impairment in social, occupational or school 
functioning.  

In light of the above, the Board concludes that the objective 
medical evidence, and the appellant's statements regarding 
his symptomatology tend to show disability that more nearly 
approximates a 100 percent disability rating.  See 38 C.F.R. 
§ 4.7.  In the instant case, it is not necessary that the 
appellant meet each and every requirement listed in the 
applicable regulation to receive a higher rating.  See, e.g., 
Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  Rather, as 
indicated in 38 C.F.R. § 4.7, his symptomatology need only, 
as a whole, more nearly approximate the criteria for the 
higher rating.  As previously discussed, the appellant's PTSD 
symptoms include depression, flashbacks, anxiety, 
hypervigilance, an exaggerated startle response, social 
isolation, passive suicidal ideations, unprovoked 
irritability, and sleep difficulties, including nightmares 
and night sweats.  These symptoms tend to support the 
conclusion that it would be very difficult for him to retain 
any employment.  In this regard, the Board notes that the 
appellant last worked in 1992.  The Board recognizes that one 
of the reasons why the appellant stopped working was because 
of his non-service connected heart problems.  However, in 
regard to the degree of social and industrial impairment 
resulting solely from the appellant's service-connected PTSD, 
the Board observes that in the appellant's March 2000 VA PTSD 
examination, the examiner stated that the appellant 
experienced serious symptoms of depression and PTSD, and was 
impaired socially and occupationally.  In addition, in the 
August 2002 addendum to the April 2002 VA PTSD examination 
report, the examiner indicated that the appellant had a 
severe degree of social and industrial impairment resulting 
from his PTSD.  Moreover, the Board notes that as previously 
stated, the examiners from the appellant's March 2000 and 
April 2002 VA PTSD examinations have provided a GAF score of 
50 in relation to the appellant's service-connected PTSD.  As 
stated above, a GAF score of 50 suggests unemployability.  
Therefore, by application of 38 C.F.R. § 4.7, and with 
resolution of reasonable doubt in the appellant's favor, a 
disability rating of 100 percent for service-connected PTSD 
is warranted.  This is so throughout the pendency of the 
claim.  Fenderson, supra.          


ORDER

A 100 percent schedular rating for PTSD from December 30, 
1999, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


